 WILLIAM J. BURNS INT'L DETECTIVE AGENCY, INC.449We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.All full-time guards employed by the Employer at its Boston,Massachusetts, branch office, including regular part-time guardsand sergeants, but excluding all other employees, office clericalemployees, investigators, inspectors, dispatchers, irregular part-time guards, and supervisors as defined in the Act.5.The Intervenor requests and the Union objects to a mail ballot.In accord with our general practice, we leave this determination tothe discretion of the Regional Director.[Text of Direction of Election omitted from publication.]The William J. Burns International Detective Agency, Inc.'andInternationalUnion of Police and Protection Employees-IndependentWatchmen'sAssociation,Petitioner.CaseNo.2-RC-11954.September 5, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert E. Harding, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed .2Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three mem-ber panel [Chairman McCulloch and Members Rodgers and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer. At the hearing Intervenor Local 238,3 whichIThe Employer's name appears as amended at the hearing.'The hearing officer referredto theBoard various motions as follows* a motion to con-solidate this proceeding with a decertification proceeding involving employees of thisEmployerin the FirstRegion(Case No. 1-RD-376) whichis hereby denied because thesame parties are not involved in both proceedings,a motion torequest theBoard to takejudicial or administrative notice of the record in the decertification proceeding,which ishereby granted,and a motion that the Board enforce a subpena for a Massachusettsresident, Collins,who is an officer of Local 14 of the BostonUnion, whichis hereby deniedinasmuch as the testimony sought from this witness concerning merger is not relevant inview of our determination in paragraph 2 of this Decision.s Security and Protective Employees Union, Local 238, Building Service EmployeesInternational Union,AFL-CIO, hereinreferred to as Intervenor Local 238, was allowedto intervene based upon its contract interest.International Guards' and Watchmen'sUnion, Independent,was allowed to intervene based upon its showing of interest.SpecialOfficers and Guards Union,Local 177, Building Service Employees International Union,138 NLRB No. 52. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas long been the bargaining agent of the employees involved, andthe Employer urged the dismissal of this proceeding on the groundthat the Petitioner is not a labor organization within the; meaning ofthe Act because it improperly used the name of another union inorganizing.The letterhead of theIndependent Union of Plant Pro-tectionEmployees,with international headquarters in Boston, wasused by its officers to circularize Burns guards in New York City.The letter in evidence, dated February 21, 1962, stated that the "In-ternational" was "in the process of joining forces with" the Independ-entWatchmen's Association of New York City, from whose office thecampaign would be continued, and suggested that the "IUPPE-IWAorganizing committee" could be reached for information by telephonein New York. The letter also referred to preparations for filing "anew petition" with the Board and asked the recipients to sign the en-closed authorization cards and return to "the" New York office.Atthe bottom of the letter, following the individual signatures of theInternational IUPPE president, secretary, and treasurer, each desig-nated as such, were the words : "and New York Organizing CommitteeInternational Union of Police and Protection Employees, I.W.A."The authorization cards enclosed were headed with the words justunderlined and the envelope was similarly addressed, but the bodyof the authorization-printed over the same pale blue shield of theBoston Union appearing on the letterhead-used simply the initialsIUPPE which are also the initials of the Boston Union.On these facts there can be little doubt that the intent of Petitionerwas to enlist the participation of guards who had supported the BostonUnion in organizing the Employer's New York City guards the yearbefore by creating the impression that this was the same union newlyaffiliatedwith the Independent Watchmen's Association 4However,the statutory test of a labor organization, simply stated, is concernedwith employee participation and a purpose of dealing with employersconcerning wages and working conditions. In this connection wenote that the president of the Independent Watchmen's Associationtestified that a charter was issued by the IWA to the InternationalUnion of Police and Protection Employees about February 1, 1962;that the International Union of Police and Protection Employees waschartered for the purpose of dealing with employers concerning wages,hours, and other terms and conditions of employment of guards andis an organization in which employees participate; and that IWAAFL-.CIO, herein referred to as Local 177, appeared at the hearing at the request of thehearing officer after testimony was adduced showing that Burns guards at the New YorkCity Coliseum were supplied by that Local as well as by Local 238.In view of that fact,and despite the fact that Local 177 did not formally intervene,we are placing Local 177on the ballot and if it wishes it may withdraw upon timely notice to the Regional Directorbefore the election' SeeThe William J. Burns Internatidnal Detective Agency,Inc.,134 NLRB 451, wherethe petition of the Independent Union of Plant Protection Employees was dismissed be-cause the contract of Local 238, Intervenor herein, was found a bar. WILLIAM J. BURNS INT'L DETECTIVE AGENCY, INC.451locals govern themselves and that the Petitioner here "will" do so aftercertification.Concerning the, IWVA itself its president testified that itis an organization in which employees participate and that it existsfor the purpose of dealing with employers concerning wages andworking conditions,5 and has contracts with named employers. Inaddition the record shows that Burns employees participated in theorganizational activities of the Petitioner and discussed improvingtheir working conditions.On this record, therefore, we find thatPetitioner is a labor organization within the meaning of Section 2(5)of the Act.Although we do not approve the tactics of those whospearheaded the new group using a name which seems calculated toconfuse, it is our view that the statutory scheme does not warrant, inthe circumstances of this case, our denying the resulting labor or-ganization the Board's machinery.6As we said inAlto Plastics,7theBoard provides the machinery whereby the desires of employees maybe ascertained and it is presupposed that employees will intelligentlyexercise their right to select their bargaining representative.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act. Inasmuch as theanniversary date of Local 238's contract is June 30, 1962, and thepetition herein was filedMarch 27, 1962,we find that it was timelyfiled with respect to existing Board policy.The recent amendment ofthis policy to the effect that petitions to be timely should be filed nomore than 90 days before the anniversary date of the contract is ap-plicable to petitions filed on and after May 1, 1962. SeeLeonardWholesale Meats, Inc.,136 NLRB 1000. There is no contention byLocal 177 or other parties that Local 177's contract covering some ofthe employees working at the Coliseum, which is not in evidence, isa bar.4.The parties agree that the appropriate unit consists of all em-ployees doing guard and protection work and employed by the Em-ployer's New York City office to work in New York City, includingregular part-time guards.They do not, however, agree on the de-finition of a regular part-time guard and the Petitioner would ex-clude as casual employees those guards represented by Local 177 whowork at the Coliseum, New York Trade Building, and State armories.As it appears from the record that half of the guards supplied for spe-5We note that the constitution and rules of order ofthe IWA,as amended and ap-proved June16, 1960,is in evidence in the decertification proceeding of which we arehere taking administrative notice.6A collateral investigation as to the sufficiency of the showing of interest has resultedin a finding by the Regional Director that the Board'sadministrative requirements aresatisfiedIntervenor Local 238 has since requested a review of this determination butoffers no evidence not already consideredThe request for review is therefore denied°SeeAlto Plastics Manufacturing Corporation,136 NLRB 850662353-63-vol 138-30 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDcial shows at said locations are supplied by Local 177 and half byLocal 238, and that all of them do the same work, we see no reason toexclude from the unit, as a group, those represented by Local 177.Asa group they are not casual employees.It appears that all parties agree that those part-time guards whohave worked 1 day a week in the 90 days before the eligibility datefor the election are regular part-time employees entitled to vote.Wefind that such guards are regular part-time employees.Guards onthe Employer's availability list who have worked less frequently thanthat, may vote subject to challenge as to regular part-time status.Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.All employees doing guard and protection work, employed bythe Employer's New York City office to work in New York City,including regular part-time guards, corporals, sergeants, and cap-tains, excluding casual, temporary, seasonal, professional, con-fidential, and nonguard employees and all supervisors as definedin the Act.5.Consistent with our decision of last November finding that thecontract between the Employer and Local 238, Intervenor herein, wasa bar to an election at that time (see footnote 4, above), we hold thatthe statutory proscription in Section 9 (b) (3) against certifying af-filiated labor organizations as representing "guard units" does notprevent putting such labor organizations on the ballot, and certifyingthe arithmetical results when such an election is won by such organiza-tion.Accordingly, we shall place Locals 238 and 177 on the ballot,despite the fact that they are affiliated with a union which admits otherthan guards to membership, but in the event either should be success-ful, we shall certify only the arithmetical results.However, we findno merit in the further contention of the Employer and Intervenor238 that the proscription of Section 9 (b) (3) has no application tosituations such as this involving units of employees who guard ex-clusively property other than that of their own employer.8Petitioner requests a mail ballot because of the widespread locationsat which these guards work and the varied hours of employment. Inaccord with our usual practice, we leave this determination to thediscretion of the Regional Director.[Text of Direction of Election omitted from publication.]"SeeArmoredMotorService Company,Inc.,106 NLRB 1139; see alsoN L.R.B. v.Amerecda District Telegraph Co of Pa,205 F. 2d 86(C.A. 3)